Appeal from an order of the Seneca County Court (W. Patrick Falvey, J.), entered August 2, 2007. The order denied defendant’s petition to modify the determination that he is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order denying his petition pursuant to Correction Law § 168-0 seeking to modify the determination “regarding the level of notification” (§ 168-0 [2]), i.e., that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). We agree with County Court that defendant failed to meet his “burden of proving the facts supporting the requested modification by clear and convincing evidence” (§ 168-0 [2]). Present—Scudder, P.J., Centra, Fahey, Peradotto and Green, JJ.